Citation Nr: 1032695	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1949 to September 
1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In connection with his appeal, the Veteran presented testimony at 
a Board hearing before the undersigned Veterans Law Judge at the 
RO in April 2009.  A transcript of the hearing is associated with 
the claims file.

When this case was previously before the Board in May 2009, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment which most nearly approximates occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
criteria for an initial disability rating of 30 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in September 2005 and March 2006.  
Although the March 2006 notice was sent after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence.  

As noted in the Introduction, the Veteran's case was remanded in 
May 2009.  The purpose of this remand was to obtain further 
treatment records pertaining to PTSD since November 2007.  Then, 
the Veteran was to be afforded a VA psychiatric examination to 
determine the severity of his current PTSD symptoms.

The record reflects that further VA outpatient treatment records 
through 2009 were obtained and have been associated with the 
claims file.  The Veteran did not identify any other outstanding 
medical evidence.  In addition, the Veteran was afforded a VA 
psychiatric examination in September 2009.  Thus, VA has complied 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

A 10 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions or recent events).  

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent event).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analyisis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  

The Veteran was granted service connection for PTSD in a February 
2006 rating decision.  He appealed the assignment of a 10 percent 
disability evaluation, contending that the severity of his PTSD 
warrants a higher rating.

VA outpatient treatment records from 2004 through 2009 track the 
Veteran's PTSD symptomatology and treatment.  In 2004, it was 
noted that the Veteran experienced symptoms of depression.  A 
June 2005 entry noted difficulty sleeping, nightmares, and mild 
mood disturbances.  In July 2005, nervousness and nightmares were 
reported.  A treating physician in August 2005 indicated that the 
Veteran was neat, clean and pleasant.  At that time, the Veteran 
presented with logical and coherent thinking, with no evidence of 
hallucinations or delusions.  The Veteran's mood was mildly 
depressed, but he had no suicidal plans.  The Veteran was also 
described as oriented, with good insight and concentration.  In 
September 2005, it was noted that the Veteran had no suicidal or 
homicidal ideation, and a Global Assessment of Functioning (GAF) 
score of 60 was assigned.
Records from the Vet Center from 2005 and 2006 contain a mental 
status evaluation noting that the Veteran had a history of 
suicidal ideation but has never followed through.  His last 
ideations were 4 years ago.  Other symptoms noted in this report 
and in therapy notes included depressed mood, nightmares, night 
sweats, intrusive thoughts and flashbacks, anxiety, isolation, 
and avoidance of crowds.  The examiner indicated that these 
symptoms led to social impairment, including being married two 
times, and occupational impairment in that the Veteran frequently 
switched jobs over the course of his employment history.

In various statements, and during the Veteran's April 2009 Board 
hearing, the Veteran attested to his PTSD symptoms and treatment.  
During the hearing, the Veteran indicated that he had previously 
seen a therapist for treatment, but was no longer doing so 
because he did not think it was beneficial.  He also described 
symptoms of hypervigilance, difficulty sleeping, avoidance of 
crowds, bad nerves, and irritability.  He reported that he could 
no longer sleep in the same bed as his wife due to the violent 
nature of his nightmares, and that he has to keep a gun close to 
him when he sleeps to feel safe.

Finally, the Veteran was afforded a VA examination in September 
2009.  With respect to family and social relationships, the 
Veteran reported that he was close with his wife, and went out 
for dancing or dinner with friends.  He indicated that he also 
painted, gardened, and did woodworking.  The examiner noted that 
there was no history of suicide attempts or violence.  Upon 
mental status examination, the examiner found that the Veteran 
was appropriately dressed and speech and thought process were 
unremarkable.  The Veteran's mood was anxious and dysphoric, and 
he was oriented to time, place and person.  The examiner did note 
some evidence of obsession and ruminations-namely safety-
related.  However, there was no indication of hallucinations or 
delusions.  Judgment, insight, and impulse control were described 
as good.  The examiner also found that the Veteran was able to 
maintain minimum personal hygiene.  Recent and immediate memory 
were mildly impaired, but a history of Alzheimer's was also 
noted.  Other PTSD symptoms noted included recurrent and 
intrusive distressing thoughts, efforts to avoid thoughts or 
feelings associated with the trauma, and exaggerated startle 
response.

The examiner concluded by noting that the Veteran had mild 
symptoms of PTSD.  A GAF score of 60 was assigned.  With respect 
to occupational functioning, it was noted that the Veteran had 
retired from working as a painter, though this was attributed to 
the Veteran's age and duration of work.  The examiner noted that 
the Veteran chose to work alone when he was employed.  He 
determined that there would be occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to PTSD, in that the Veteran had 
difficulty working with others and his anxiety and hypervigilance 
would occasionally reduce productivity.

As for social functioning, the examiner noted that the Veteran 
had a tendency to overreact to his wife.  Otherwise, the examiner 
indicated that the Veteran had a supportive wife and friends, and 
was functioning at a relatively high level.

In light of the evidence regarding the Veteran's psychiatric 
symptomatology, the Board finds that the Veteran's impairment 
most nearly approximates the occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks contemplated 
by a 30 percent disability rating.  In so finding the Board notes 
that the evidence indicates that the Veteran generally 
experiences mild and occasionally moderate PTSD symptomatology 
including depression, anxiety, flashbacks, hypervigilance, and 
irritability.  These symptoms have impacted the Veteran's social 
functioning, particularly with respect to his wife, as well as 
impacted his ability to maintain relationships in a working 
environment and perform tasks when he was employed.  

However, the evidence does not show that the occupational and 
social impairment from the disability more nearly approximates 
the reduced reliability and productivity contemplated by a 50 
percent rating.  The evidence does not suggest that the Veteran 
experiences panic attacks more than once a week; circumstantial, 
circumlocutory or stereotyped speech; difficulty in understanding 
complex commands; impaired abstract thinking; or any of the other 
symptoms associated with a rating in excess of 30 percent.  While 
the Veteran did indicate past suicidal ideation, he reported that 
his last ideation was years prior to the beginning of the period 
on appeal.  In addition, while some obsessional behavior was 
noted on examination, there is no indication that such obsessions 
interfere with the Veteran's routine activities.

Moreover, while the record reflects that the Veteran is not 
currently working, the 2009 VA examination report indicates that 
the Veteran retired due to age.  The Board also emphasizes the 
specific findings of the 2009 VA examiner noting occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks, but not reduced reliability and 
productivity.  Also, as reflected in the report of the 2009 VA 
examination, the Veteran still maintained effective social 
relationships with his wife and his friends.  

The Board's assessment of the severity of the Veteran's PTSD is 
underscored by the GAF scores assigned to him.  The GAF score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  The 
Veteran has been assigned a GAF score of 60 on two occasions.  
Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  This score, reflecting moderate symptomatology and 
functional impairment, is generally consistent with the objective 
findings and a 30 percent rating.  

In sum, the preponderance of the evidence establishes that the 
social and occupational impairment from the Veteran's PTSD most 
nearly approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks.  Accordingly, the 
Board concludes that the Veteran is entitled to a 30 percent 
rating, but not higher, for the entire initial rating period.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 30 
percent rating granted in this decision.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial 30 percent rating, but no higher, for 
PTSD is granted, subject to the criteria applicable to the 
payment of monetary benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


